Name: Commission Implementing Regulation (EU) NoÃ 528/2011 of 30Ã May 2011 concerning the authorisation of endo-1,4-Ã ²-xylanase produced by Trichoderma reesei (ATCC PTA 5588) as a feed additive for weaned piglets and pigs for fattening (holder of authorisation Danisco Animal Nutrition) Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: food technology;  marketing;  agricultural activity;  means of agricultural production
 Date Published: nan

 31.5.2011 EN Official Journal of the European Union L 143/10 COMMISSION IMPLEMENTING REGULATION (EU) No 528/2011 of 30 May 2011 concerning the authorisation of endo-1,4-Ã ²-xylanase produced by Trichoderma reesei (ATCC PTA 5588) as a feed additive for weaned piglets and pigs for fattening (holder of authorisation Danisco Animal Nutrition) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1831/2003 of the European Parliament and of the Council of 22 September 2003 on additives for use in animal nutrition (1), and in particular Article 9(2) thereof, Whereas: (1) Regulation (EC) No 1831/2003 provides for the authorisation of additives for use in animal nutrition and for the grounds and procedures for granting such authorisation. (2) In accordance with Article 7 of Regulation (EC) No 1831/2003, an application was submitted for the authorisation of endo-1,4-Ã ²-xylanase (EC 3.2.1.8) produced by Trichoderma reesei (ATCC PTA 5588). The application was accompanied by the particulars and documents required under Article 7(3) of Regulation (EC) No 1831/2003. (3) The application concerns the authorisation of endo-1,4-Ã ²-xylanase (EC 3.2.1.8) produced by Trichoderma reesei (ATCC PTA 5588) as a feed additive for weaned piglets and pigs for fattening, to be classified in the additive category zootechnical additives. (4) The use of that preparation was authorised for 10 years for chickens for fattening, laying hens, ducks and turkeys for fattening by Commission Regulation (EC) No 9/2010 (2). (5) New data were submitted in support of the application for the authorisation of endo-1,4-Ã ²-xylanase (EC 3.2.1.8) produced by Trichoderma reesei (ATCC PTA 5588) for weaned piglets and pigs for fattening. The European Food Safety Authority (the Authority) concluded in its opinion of 1 February 2011 (3) that, under the proposed conditions of use, endo-1,4-Ã ²-xylanase (EC 3.2.1.8) produced by Trichoderma reesei (ATCC PTA 5588) does not have an adverse effect on animal health, human health or the environment, and that its use can improve the zootechnical performance. The Authority does not consider that there is a need for specific requirements of post-market monitoring. It also verified the report on the method of analysis of the feed additive in feed submitted by the Reference Laboratory for Feed Additives set up by Regulation (EC) No 1831/2003. (6) The assessment of endo-1,4-Ã ²-xylanase (EC 3.2.1.8) produced by Trichoderma reesei (ATCC PTA 5588) shows that the conditions for authorisation, as provided for in Article 5 of Regulation (EC) No 1831/2003, are satisfied. Accordingly, the use of this preparation should be authorised as specified in the Annex to this Regulation. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 The preparation specified in the Annex, belonging to the additive category zootechnical additives and to the functional group digestibility enhancers, is authorised as an additive in animal nutrition, subject to the conditions laid down in that Annex. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 May 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 268, 18.10.2003, p. 29. (2) OJ L 3, 7.1.2010, p. 10. (3) The EFSA Journal 2011;9(2):2008. ANNEX Identification number of the additive Name of the holder of authorisation Additive Composition, chemical formula, description, analytical method Species or category of animal Maximum age Minimum content Maximum content Other provisions End of period of authorisation Units of activity/kg of complete feedingstuff with a moisture content of 12 % Category of zootechnical additives. Functional group: digestibility enhancers 4a11 Danisco Animal Nutrition Endo-1,4-Ã ²-xylanase EC 3.2.1.8 Additive composition Preparation of endo-1,4-Ã ²-xylanase (EC 3.2.1.8) produced by Trichoderma reesei (ATCC PTA 5588) having a minimum activity of endo-1,4-Ã ²-xylanase: 40 000 U (1)/g Characterisation of the active substance Endo-1,4-Ã ²-xylanase (EC 3.2.1.8) produced by Trichoderma reesei (ATCC PTA 5588) Method of analysis (2) Colorimetric method measuring water soluble dye released by action of endo-1,4-Ã ²-xylanase from azurine cross-linked wheat arabinoxylan substances Piglets (weaned) and pigs for fattening 2 000 U  1. In the directions for use of the additive and premixture, indicate the storage temperature, storage life, and stability to pelleting. 2. For use in feed rich in starch and non-starch polysaccharides. 3. For piglets (weaned) up to 35 kg. 20 June 2021 (1) 1 U is the amount of enzyme which liberates 0,5 Ã ¼mol of reducing sugar (expressed as xylose equivalents) from a cross-linked oat spelt arabinoxylan substrate at pH 5,3 and 50 °C in 1 minute. (2) Details of the analytical methods are available at the following address of the Reference Laboratory: http://irmm.jrc.ec.europa.eu/EURLs/EURL_feed_additives/Pages/index.aspx